IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     : No. 124 MM 2021
                                                   :
                      Respondent                   :
                                                   :
                                                   :
               v.                                  :
                                                   :
                                                   :
 JAMANE RAYNOR,                                    :
                                                   :
                      Petitioner                   :


                                          ORDER



PER CURIAM

       AND NOW, this 22nd day of February, 2022, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED, WITHOUT PREJUDICE to Petitioner

to seek similar relief via a petition filed pursuant to the Post Conviction Relief Act.